ORDER

PER CURIAM.
Plaintiff appeals from the judgment of the trial court denying its request for declaratory judgment and other relief arising out of a ticket purchase program agreement. The trial court’s judgment is sup*754ported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).